TITUS, Judge.
On December 18, 1985, John R. Potts’ Motion to Modify, based on allegations that the two minor children of his prior marriage to Joyce L. Potts Davis had become emancipated and no longer entitled to support by appellant, was heard by the Honorable John C. Holstein in the Circuit Court of Howell County. After hearing the evidence, the trial court found that the evidence did not establish the emancipation of either of the two children, ordered appellant to continue paying the support previously ordered, and awarded Joyce Davis two hundred dollars in attorney’s fees.
John Potts here contends that the trial court erred in that its findings were against the weight of the credible evidence and in applying the law concerning emancipation. We believe the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Supreme Court Rule 84.16(b).
GREENE, P.J., and CROW, C.J., concur.